Citation Nr: 0937453	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  09-10 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel





INTRODUCTION

The Veteran served on active duty from July 1942 to 
December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In that rating decision, the RO denied an 
increased rating for the Veteran's service-connected 
bilateral hearing loss, currently evaluated as 20 percent 
disabling.  The Veteran's disagreement with that decision led 
to this appeal.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002)


FINDING OF FACT

At no time during the appeal period was the Veteran's hearing 
impairment worse than Level V in the right ear or worse that 
Level VI in the left ear.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 20 percent 
for the Veteran's bilateral hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim, what information and 
evidence VA will obtain, and what information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The notification obligation in this case was accomplished by 
way of letters from the RO to the Veteran dated in 
March 2008, July 2008, and March 2009.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir.  
2006). 

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this regard, the RO has obtained VA outpatient records and 
provided the Veteran with VA audiological examinations in 
March 2008 and December 2008.  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, nor have they asserted that any 
error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced him in the 
adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  The Board therefore finds 
that the duty to notify and duty to assist have been 
satisfied and will proceed with adjudication of the Veteran's 
appeal. 

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based, as far as practically can be determined, on average 
impairment in  earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4.  When 
rating a service-connected disability, the entire history 
must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009).  

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2008).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination (recognition) tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 Hertz (Hz).  To evaluate the degree of disability from 
bilateral service-connected defective hearing, the Rating 
Schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  38 C.F.R. § 4.85, Diagnostic 
Code 6100.  

In the present case, at the time of a VA audiometric 
examination in March 2008, the Veteran gave a history of 
military noise exposure consisting of big guns and small 
artillery.  He said the situation of his greatest difficulty 
was hearing soft speech.  Audiometric evaluation conducted at 
that time revealed pure tone air conduction threshold levels, 
in decibels (db), as follows:  




HERTZ




1000
2000
3000
4000
RIGHT

55
60
70
80
LEFT

60
65
80
85

The pure tone average was 66 db in the right ear and 73 db in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 20 percent in the right ear and 20 percent in the 
left ear.  The audiologist stated that only pure tone 
threshold evaluation should be used in the Veteran's 
evaluation.  She explained that the Veteran is 87 years old 
and it is likely that word recognition scores are affected 
not by noise but by the Veteran's aging difficulties in that 
he was unable to follow simple directions to complete speech 
testing.  Using Table VIA as specified in 38 C.F.R. § 4.85(c) 
(audiologist has certified that use of the speech 
discrimination is not appropriate), the pure tone results 
without consideration of speech recognition scores produce a 
numeric designation of Level V in the right ear and Level VI 
in the right ear.  

The Veteran's VA outpatient records show that over the course 
of the appeal, he was receiving treatment for Alzheimer's 
dementia.  

At the Veteran's request, he was provided an additional VA 
audiology examination in December 2008.  At that examination, 
the Veteran said the situation in which he had the greatest 
difficulty was hearing soft speech.  Audiometric testing 
showed pure tone thresholds in db were:  




HERTZ




1000
2000
3000
4000
RIGHT

25
45
65
75
LEFT

30
50
60
75

Speech audiometry revealed speech recognition of 94 percent 
in the right ear and 84 percent in the left ear.  The pure 
tone average was 53 db in the right ear and 54 db in the left 
ear.  These audiologic results produce a numeric designation 
of Level I in the right ear and Level II in the left ear.  
The audiologist commented it is very important to note that 
December 2008 results for the whole test, including pure 
tones as well as word discrimination scores, are much 
improved compared to the test performed in March 2008.  The 
audiologist said this suggests that the Veteran was 
exaggerating his hearing loss and speech understanding 
ability for the examination performed in March 2008.  

VA outpatient records show that when the Veteran was seen in 
the audiology clinic in late December 2008 for hearing aid 
follow up, he reported he is unable to hear well in noise.  
The audiologist noted the Veteran came in wearing his hearing 
aids with dead batteries inside.  She said that after the 
batteries were changed, the hearing aids worked well.  The 
audiologist also stated that she reprogrammed the hearing 
aids to reflect current thresholds and set noise reduction to 
maximum.  The Veteran reported good sound quality in the 
office setting.  The Veteran's wife reported the Veteran 
wears his hearing aids less than once a week.  The 
audiologist stated that she counseled the Veteran and the 
Veteran's wife on the importance of wearing the hearing aids 
on a full-time basis.  

Pursuant to various holdings of the United States Court of 
Appeals for Veterans Claims, (Court) evaluations of service-
connected hearing loss involve for the most part a mechanical 
application of the Rating Schedule.  See Lendenmann v. 
Principi, 3 Vet. App, 345 (1992).  In the case at hand, 
review of the evidence outlined above shows that even 
considering the results of the March 2008 VA audiology 
examination (at which it has been suggested the Veteran may 
have exaggerated his hearing loss) at neither examination was 
the hearing impairment worse than Level V in the right ear 
and Level VI in the left ear.  This translates into a 
20 percent rating using Table VII found at 38 C.F.R. § 4.85.  
Those numeric levels thus meet the schedular criteria for the 
currently assigned 20 percent rating for the Veteran's 
bilateral hearing loss, but no higher.  

There has been no showing of worsening of the Veteran's 
hearing impairment (in fact improvement was shown) in either 
ear since the March 2008 examination, and there is no basis 
for the assignment of a schedular rating higher than 
20 percent at any time during the appeal period.  The 
preponderance of the evidence is against the assignment of a 
rating in excess of 20 percent, and the Veteran's claim for 
an increased evaluation for his bilateral hearing loss must 
be denied.




ORDER

Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 20 percent disabling, is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


